Case 18-30089    Doc 10-6 Filed 11/08/18 Entered 11/08/18 17:44:38 Desc January
                             2019 Budget Page 1 of 1
                           CHICAGO SURGICAL CLINIC, LTD
           Projected Income Stat.ement for the One Months Ended 0I/3r/19
                                  January 31, 20I9

                Income from Operatj_ons
                     Fees Colfected                            230,000
                       Rental fncome                             2,600
                       TotaI fncome from Operations            232,600
                Operat.ing Expenses
                     Clinic Supplies & Lab Expense                  8, 900
                     Advert i s ing                                 2   ,2AA
                     Answering Service                                   110
                       Aut.o Expense                                     780
                       Bank Service Charges                              190
                       Books                                               60
                       Credit Card Charges                              620
                       Communicat. ion Expense
                                                                    2,r00
                       Data processing                              2, 000
                       Deprec iat ion                               7 ,100
                       Dues & Subscriptlo:rs                            400
                       Education & Seminars                             200
                      Insurance                                 17,100
                      Licenses                                          2AA
                      Maintenance & Repaj_rs                        5,000
                      Officer's Salary                          I tr r nn
                      Office Expense                                1,850
                      PayrolJ- processing Service                       150
                      Payroll Tax Expenses                          7,000
                      Pension plan Contribution                     1,500
                      Pension plan Expense                              250
                      Postage & Delivery                                500
                      Print ing                                         200
                      Professional Fees                          2,600
                      Promot ion
                                                                         60
                      Rent                                     17,000
                      Securi ty                                          4A
                      Subcontractors                            2,900
                      Transport.at ion                                  24A
                      Travel                                    1,160
                      Utilities                                 2 ,260
                      Uni- f orms
                                                                         8C
                      Salaries & Wages                        r_00, 000

             Tota_L   Operating     Expenses                  L94,470
       Operating Income (Loss)
                                                               38,130
            Other: Income & Expenses
                      fnLerest. Expense                        3,900
                    Totaf Other Income & Expenses              3, 900
            Net Income (Loss) Before fncome      Tax           ?4
                                                                     '2n
